Citation Nr: 1802513	
Decision Date: 01/11/18    Archive Date: 01/23/18

DOCKET NO.  12-17 498A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a cervical spine injury. 


REPRESENTATION

Appellant represented by:	John March, Agent


ATTORNEY FOR THE BOARD

E.  Vample, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1985 to January 1990.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This appeal is comprised entirely of documents contained in the Virtual VA paperless claims processing system as well as the Veterans Benefits Management System (VBMS).  Accordingly, any future documents should be incorporated in the Veteran's VBMS file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that the Veteran's claim for entitlement to service connection for a cervical spine injury must be remanded. 

The Veteran claims that he sustained a neck injury in 1988 during active service, when he was involved in a motor vehicle accident near the main gate of his base.  The Veteran submitted a buddy statement that corroborates that he was involved in a motor vehicle accident while in service.  Additonally, the Veteran has been diagnosed with a current disability.  His February 2011 medical treatment records reveal disc space narrowing and spondylosis at C7-T1 and cervical anterior fusion at C5-C7.  Therefore, a VA examination to secure a medical nexus opinion is needed. 

Acknowledging the duty to assist the Veteran in developing his claim, a remand is therefore necessary in order to obtain an initial VA examination and medical opinion.  See 38 U.S.C. § 5103A (d) (2012); McLendon v. Nicholson, 20 Vet App. 79, 81 (2006).


Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any outstanding VA treatment and records pertaining to the issue on appeal, to include records of an in-service motor vehicle accident.  Invite the Veteran to submit any further evidence in support of his claim. 

2. Schedule the Veteran for a VA examination to determine the etiology of the Veteran's cervical spine disability.  The claims folder must be made available to and be reviewed by the examiner.  All tests deemed necessary should be conducted and the results reported in detail. 

The examiner should address in detail the additional functional impairment and range of motion loss due to factors such as pain, weakened movement, excess fatigability, and flare-ups. 

Based on a review of the Veteran's pertinent history and examination results, the examiner should state an opinion with respect to whether any cervical spine disability diagnosed, at least as likely as not (a 50 percent probability or greater) originated during his period of active service or is otherwise etiologically related to his active service, to specifically include as a result of an injury the Veteran sustained in a motor vehicle accident that occurred while in service. 

3. Following any additional indicated development, the RO should review the claims file and readjudicate the Veteran's claim for entitlement to service connection for a cervical spine disability. If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).






